8 U.S. 165 (____)
4 Cranch 165
HICKS ET AL.
v.
ROGERS.
Supreme Court of United States.

Bradley, (of Vermont,) for the plaintiffs, contended.
THIS was a case certified from the circuit court for the district of Vermont, the judges of that court,[*] being opposed in opinion upon the question, whether the plaintiffs, devisees of a tract of land to be equally divided between them, could, under the will, support a joint action of ejectment. The declaration did not set forth the title of the plaintiffs, otherwise than by the following averment  "Of which tract or parcel of land, the plaintiffs " on the 6th day of April, in the year of our Lord " Christ, one thousand eight hundred and four, were " well seised and possessed in their own right, and so " continued thereof possessed until the 8th day of April, " in the year last aforesaid, when the defendant, without " law or right, and contrary to the will of the plaintiffs, " thereinto entered and ejected, expelled, drove " out and amoved the plaintiffs therefrom, and ever " since hath, and still doth keep out the plaintiffs from " the premises, taking the whole profits to himself, which " is to the damage of the plaintiffs six hundred dollars, " to recover which, and the quiet and peaceable possession " of the said premises, and just costs, they bring " this suit."
NOTES
[*]  The honourable W. Paterson, late associate justice of the supreme court of the United States, and the honourable Elijah Paine, district judge.